Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 24th, 2021 has been entered.
Amendments
This action is in response to amendments filed March 24th, 2021.  The amendments have been entered.  Claims 1, 10, and 16 have been amended.  No claims have been cancelled nor added.  Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, US PG Pub 2016/0357625, in view of Potlapally, US Patent 9,904,587, and further in view of Rohlfing, US PG Pub 2008/0168018 and Horowitz, US PG Pub 2017/0169059 (filed 12/15/2015).
Regarding Claim 1, Balakrishnan teaches an artificially intelligent (DBMS) database-management system (Balakrishnan, Abstract, “During requisition of a cloud service involving a service element provided by the cloud it is determined whether solutions are available for potential faults related to the service element” & [0021], “solutions, remedies, fixes, patches, and so forth related to databases”) comprising a processor, a memory coupled to the processor, a local computer-readable hardware storage device coupled to the processor, (Balakrishnan, Fig. 5, memory exists in a device), a set of databases, a set of computer-readable devices coupled to the processor that each store at least one database of the set of databases (Balakrishnan, Fig. 1, element 106, including databases, see [0021], “solutions, remedies, fixes, patches, and so forth related to databases”), … the storage device comprising program code configured to be run by the processor via the memory (Balakrishnan, [0039], “a processor that executes instructions in a memory”) to implement a method for a database-management system with artificially intelligent database administration (Balakrishnan, Abstract, “During requisition of a cloud service involving a service element provided by the cloud it is determined whether solutions are available for potential faults related to the service element”) the method comprising: the processor of the DBMS system receiving input … (Balakrishnan, Abstract, “During requisition of a cloud service involving a service element provided by the cloud it is determined whether solutions are available for potential faults related to the service element” i.e. the fault management system is triggered by an input); the processor determining through artificial intelligence, as a function of data stored in a knowledgebase of the DBMS system (Balakrishnan, [0011], “a repository of solutions for potential faults related to a service element in the cloud”), whether the input identifies an issue that adversely affects a functioning of any database of the set of databases, where the issue adversely affects the functioning of a first database of the set of databases (Balakrishnan, [0027], “during requisition of a cloud service involving a service element provided by the cloud a determination is made whether solutions are available for potential faults related to the service element.  In other words, upon request of a user for a cloud service (or a new instantiation of a cloud service) to a cloud service provider … it is ascertained whether any solutions are available for potential problems or faults related to the service element”); identifying through artificial intelligence, as a function of information stored in the knowledge base, a set of candidate resolutions to the issue (Balakrishnan, [0027], “a determination is made whether solutions are available” with [0029], “a previously created repository comprising solutions for potential faults related to various service elements is search for determining whether solution(s) are available” & [0030], “the highlighted solutions are displayed as a checklist for selection by a user”); selecting … as a function of information stored in the database, a candidate solution that has a higher confidence of being successful than do other resolutions of the set of candidate resolutions (Balakrishnan, [0036], “a user may select a solution(s) for application to a service element”); performing steps of the selected candidate solution upon the set of databases (Balakrishnan, [0036], “Upon selection of a highlighted solution by a user, the selected solution is applied to the service element”).
Balakrishnan is silent regarding a set of sensors coupled to the processor that monitor parameters associated with the set of databases and thus receiving input from a sensor of the set of sensors, but Potlapally teaches this limitation (Potlapally, column 5, lines 46-53, “various physical and/or virtual component such as hardware performance counters, hardware sensors, virtual counters and/or sensors … may be used according to techniques described herein to identify, predict, and/or respond to various forms of anomalous behavior” with Claim 16, “obtain … a current value of a first hardware sensor”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensor data such as that of Potlapally to determine whether a fault exists in the database management system of Balakrishnan.  The motivation to do so is that “anomalous behavior in a multi-tenant computing environment may be identified by analyzing hardware sensor value data associated with hardware events,” “anomalous behavior may be identified and remedial actions taken in response” (Potlapally, Abstract & column 3, lines 3-4).
Furthermore, Balakrishnan does not select any apply a potential solution through artificial intelligence, rather, Balakrishnan requires a human user to select the solution to apply.  However, Potlapally selects and automatically applies the appropriate remedial actions rather than necessarily relying upon a human to make the decision (Potlapally, Claim 3 & Fig. 5, element 518).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the computer to automatically determine and execute the remedial action/solution.  The motivation to do so is that some solutions require human intervention, and some can be automatically implemented (Balakrishnan, [0023], “whether a solution could be automatically applied to a service element or whether a manual intervention (or selection) by a user is needed”) and in that case, the automation is a “simple approach” (Balakrishnan, [0023]).
Furthermore, Balakrishnan is silent regarding the type of architecture of any of the databases, but Potlapally teaches wherein a class of the first database corresponds to a type of architecture of the first database, where the type of architecture is selected from the group consisting of relational, inverted, and flat-file database architectures (Potlapally, column 16, lines 21-24, “Databases servers may include table-based servers, relational servers, non-relational servers, or combinations of these and/or other database servers”).  It would have been obvious to one of the ordinary skill of the art to include these different classes of database server architectures in the cloud database elements of Balakrishnan.  The motivation to do so is to allow a choice between different kinds of databases to the users.
Further, the Balakrishnan/Potlapally combination is silent regarding updating the knowledgebase as a function of the selecting.  Rohlfing, also teaching the automation of fault diagnostics in a distributed computing system, teaches this limitation (Rohlfing, [0013-0019], “increasing the case weight of the case associated with the provided solution … as new cases and their solutions are encountered, they can be added automatically to the system … all cases are fed back and used to train the system”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the actual experience of fault management in Balakrishnan to update the knowledge repository, as in Rohlfing.  The motivation to do so is that “Advantageously … there is no need for manual updating of the diagnostic system with training data” (Rohlfing, [0019]).
Finally, the Balakrishnan/Potlapally/Rohlfing combination does not teach where the input is determined as a function of the class of the first database (note that the input is data from a sensor that is used to identify an issue adversely affecting the first database).  However, Horowitz teaches that systems with different classes of database architectures should using monitoring processes specific to each type of architecture (Horowitz, [0049], “the automation system is specifically tailored for use in non-relational database systems [and] includes pre-defined states for activating monitoring functions in a MONGODBTM database [e.g. a non-relational database] … The pre-defined state can also include operations/states for other known database implementations” where [0047], “Various known database systems have known architectures and known functionality (e.g., including monitoring)” and [0048], “the monitoring operation [can] have permission to execution any/or all operations” show that the monitoring operations, e.g. input data collected by sensors in order to detect an adverse issue, are specific to the architecture/class of the database).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different monitoring/ different inputs for different classes/architectures of databases, as does Horowitz, in the Balakrishnan/Potlapally/Rohlfing invention (which already supports different classes/ architectures of databases).  The motivation to do so is that “Various known database systems have known architectures and known functionality (e.g. including monitoring)” (Horowitz, [0047]), that is, it is appropriate to use architecture-specific monitoring functions for different database architectures.
Regarding Claim 2, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Balakrishnan further teaches where the DBMS system further comprises an interactive user interface (Balakrishnan, Fig. 3 & [0016], “highlights the available solutions for potential faults related to the service element to a user, and upon selection of a highlighted solution”) and where the method further comprises: the processor, prior to the performing, communicates the system’s selection to a human database administrator through the interactive user interface (Balakrishnan, [0016], “highlights the available solutions for potential faults related to the service element to a user,” including the solution selected by the solution-selection element of Potlapally, already incorporated in the combination); and the processor receiving in response to the communicating a communication from the human database administration indicating whether a step of the selected candidate solution should be revised prior to the performing (Balakrishnan, [0023], “the instructions or information can be … passed as a checklist for an administrator to validate”).
Regarding Claim 3, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Balakrishnan further teaches where the performing further comprises directed one or more of the database-storage devices to perform actions that improve an efficiency or an accuracy of one or more of the set of databases (Balakrishnan, [0021], “a database manager may be used to obtain information regarding problems, faults, causes, best practices, bug fixes, updates, guidelines etc. along with solutions, remedies, fixes, patches, and so forth related to databases” where “best practices” and “bug fixes” at least denote improve an efficiency or an accuracy).
Regarding Claim 4, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The combination has already been shown to teach, through Potlapally, where the set of sensors comprise hardware devices capable of monitoring a physical characteristic associated with the set of databases (Potlapally, column 5, lines 46-53, “various physical and/or virtual component such as hardware performance counters, hardware sensors, virtual counters and/or sensors … may be used” specifically, column 2, line 20, “thermal data from a CPU,” for example).
Regarding Claim 5, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The combination has already been shown to teach, through Potlapally, where the set of sensors comprise computer software capable of monitoring a parameter associated with the set of databases (Potlapally, column 2, lines 16-24, “sensor data (e.g. from … virtual sensors, etc.) … for example … instruction execution behavior, log records”).
Regarding Claim 6, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Balakrishnan further teaches an artificially intelligent decision engine capable of: inferring, through artificial intelligence and as a function of information stored in the knowledgebase, whether input received … identifies an issue that adversely affects an efficiency or an accuracy of the set of databases (Balakrishnan, [0027], “during requisition of a cloud service involving a service element provided by the cloud a determination is made whether solutions are available for potential faults related to the service element.  In other words, upon request of a user for a cloud service (or a new instantiation of a cloud service) to a cloud service provider … it is ascertained whether any solutions are available for potential problems or faults related to the service element” & [0021], “a database manager may be used to obtain information regarding problems, faults, causes, best practices, bug fixes, updates, guidelines etc. along with solutions, remedies, fixes, patches, and so forth related to databases” where “best practices” and “bug fixes” at least denote affects an efficiency or an accuracy); and selecting … through artificial intelligence and as a function of information stored in the knowledgebase, administrative and operational database-administration tasks capable of resolving the identified issue ([0027], “it is ascertained whether any solutions are available for potential problems or faults related to the service element” including, [0021], “solutions, remedies, fixes, patches, and so forth related to databases”) and a software-based operational engine that interfaces the decision engine to … the set of databases and the set of data-storage devices (Balakrishnan, [0016], “fault management module determines during requisition of a cloud service involving a service element provided by the cloud whether solutions are available for potential faults related to the service element”) such that the decision engine may operate correctly regardless of a choice of each database’s operating platform and internal structure (Balakrishnan, “As mentioned earlier, a ‘service element’ includes a computing resource such as an information technology (IT) infrastructure resource (such as processor, memory, storage, network resource, etc.), operating system (platform) resource, and/or application resource” with [0021], “creating the solutions repository involves harnessing the expertise scattered across various tools and personnel of an organization … Thus, a solutions repository would comprise solutions for problems of faults related to a service element” implies that correct solutions will be found regardless of choice of service element/operating platform and internal structure) and where the interfacing comprises translating communications exchanged with the engine between a format capable of being understood by the decision engine and a format capable of being understood by a recipient database of the set of databases (Balakrishnan, [0021], “a solutions repository would comprise solutions for problems of faults related to a service element” means that the solutions must be in formats respectively understood by both the decision engine and the service element/recipient database).  Balakrishnan does not teach the set of sensors, but the combination as described in Claim 1 already incorporates the set of sensors into the Balakrishnan/Potlapally/Rohlfing combination.
	Balakrishnan further does not teach ranking the possible solutions, but Rohlfing teaches this limitation (Rohlfing, [0071], “all the weighted case scores are sorted with the highest ranked first, resulting in a ranking of the cases and their associated solutions”).  It would have been obvious to one of ordinary skill in the art to rank to possible solutions determined in the invention of Balakrishnan.  The motivation to do so is such that “the highest ranked solution is output … to the user output module ....  Alternatively, a collection of the highest ranked solutions may be presented … when an engineer is present with a list of possible solutions, the skills or capabilities of the engineer will affect which solution he decides to try first … solutions that are most applicable to the capabilities of the available elements will be attempted first” (Rohlfing, [0072-0073]) – that is, ranking the solutions allows the user to choose among the best and most appropriate potential solutions. 
	Regarding Claim 7, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Balakrishnan further teaches the processor preloading the knowledgebase, prior to receiving input, with rules and concepts from which the decision engine, through artificial intelligence, is capable of inferring meaning to input received … and by which, through artificial intelligence, the decision engine is capable of selecting … candidate resolutions (Balakrishnan, [0012], “Knowledge, expertise, information, and solutions scattered in an organization are pooled together in a solutions repository which is proactively deployed for fault resolution in a cloud infrastructure”).  Balakrishnan does not teach, but the Balakrishnan/Potlapally/Rohlfing combination has already been shown to teach that input is received from the set of sensors and that the decision engine performs ranking of candidate resolutions (via Potlapally and Rohlfing, respectively).
	Regarding Claim 8, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Balakrishnan is silent regarding, but Potlapally teaches, determining, as a function of information stored in the knowledgebase, that the received input identifies a fact capable of influencing a decision made by the decision engine, but which does not affect an efficiency or an accuracy of the set of database; and the processor, in response to the determining further, storing the fact in the knowledgebase (Potlapally, column 12, line 63 – column 13, line 11, “The sensor data is compared, for example to a database of reference sensors data and/or other data.  Metrics are then generated related to a likelihood of anomalous behavior occurring on the resource based on the comparison … The metrics are then compared to one or more criteria; for example, whether any of the percentage values associated with potential anomalous behavior exceeds 80% or other metric or evaluation.  If the criteria is not satisfied, then the sensor data may be stored”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store received sensor information that may not immediately indicate a problem in the database, as does Potlapally.  The motivation to do so is “for future pattern development or evaluation” (Potlapally, column 13, lines 10-11), that is, for learning better responses in the future.
Regarding Claim 9, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 6 teaches the system of Claim 6 (and thus the rejection of Claim 6 is incorporated).  Balakrishnan further teaches the decision engine of the system communicating to the operational engine instructions for implementing steps of the selected candidate solution; and the operational engine, in response to communicating, directing the set of database-storage devices to execute the steps of the selected candidate solution, where each step comprises performing an operation upon the set of databases necessary to resolve the issue (Balakrishnan, [0011], “the selected solution is then applied to the service element thereby providing a proactive redressal” with [0023], “For solutions that can be automated or directly applied on a target service element, a run-book automation tool cold be used to automate the process” denotes the decision engine instructing the operational engine tool to perform the automated applying of the selected solution).  

Claims 10, 12, 13, and 14 recite the methods performed by the systems of Claims 1, 6, 8, and 9, respectively, and are thus rejected for reasons set forth in the rejections of Claims 1, 6, 8, and 9, respectively.
Regarding Claim 11, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 10 teaches the method of Claim 10 (and thus the rejection of Claim 10 is incorporated).  The combination has already been shown to teach, via Potlapally, where the set of sensors is selected from a group consisting of: hardware devices capable of monitoring a physical characteristic associated with the set of databases and computer software capable of monitoring a parameter associated with the set of databases (Potlapally, column 5, lines 46-53, “various physical and/or virtual component such as hardware performance counters, hardware sensors, virtual counters and/or sensors … may be used”).
Regarding Claim 15, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 10 teaches the method of Claim 10 (and thus the rejection of Claim 10 is incorporated).  Balakrishnan further teaches providing at least one support service for at least one of … hosting … computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the determining, the identifying, the selecting, the performing, and the updating (Balakrishnan, [0041-0042], “For the sake of clarity, the term ‘module,’ as used in this document, may mean to include a software component … The various components described above may be hosted on a single computing system or on multiple computing systems”).

Claim 16 recites  a computer program product comprising a computer-readable hardware storage device having a computer readable program code stored within, the program code configured to perform the method performed by the system of Claim 2 and is thus rejected for reasons set forth in the rejection of Claim 2.
Regarding Claim 17, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 16 teaches the computer program product of Claim 16 (and thus the rejection of Claim 16 is incorporated).   The combination has already been shown to teach, via Potlapally, where the set of sensors is selected from a group consisting of: hardware devices capable of monitoring a physical characteristic associated with the set of databases and computer software capable of monitoring a parameter associated with the set of databases (Potlapally, column 5, lines 46-53, “various physical and/or virtual component such as hardware performance counters, hardware sensors, virtual counters and/or sensors … may be used”).
Regarding Claim 18, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 16 teaches the computer program product of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Balakrishnan further teaches an artificially intelligent decision engine capable of: inferring meaning to input …, through artificial intelligence and as a function of information stored in the knowledgebase, where the inferred meaning indicates whether input received … identifies an issue that adversely affects an efficiency or an accuracy of the set of databases (Balakrishnan, [0027], “during requisition of a cloud service involving a service element provided by the cloud a determination is made whether solutions are available for potential faults related to the service element.  In other words, upon request of a user for a cloud service (or a new instantiation of a cloud service) to a cloud service provider … it is ascertained whether any solutions are available for potential problems or faults related to the service element” & [0021], “a database manager may be used to obtain information regarding problems, faults, causes, best practices, bug fixes, updates, guidelines etc. along with solutions, remedies, fixes, patches, and so forth related to databases” where “best practices” and “bug fixes” at least denote affects an efficiency or an accuracy); and selecting … through artificial intelligence and as a function of information stored in the knowledgebase, administrative and operational database-administration tasks capable of resolving the identified issue ([0027], “it is ascertained whether any solutions are available for potential problems or faults related to the service element” including, [0021], “solutions, remedies, fixes, patches, and so forth related to databases”) and a software-based operational engine that interfaces the decision engine to … the set of databases and the set of data-storage devices (Balakrishnan, [0016], “fault management module determines during requisition of a cloud service involving a service element provided by the cloud whether solutions are available for potential faults related to the service element”) such that the decision engine may operate correctly regardless of a choice of each database’s operating platform and internal structure (Balakrishnan, “As mentioned earlier, a ‘service element’ includes a computing resource such as an information technology (IT) infrastructure resource (such as processor, memory, storage, network resource, etc.), operating system (platform) resource, and/or application resource” with [0021], “creating the solutions repository involves harnessing the expertise scattered across various tools and personnel of an organization … Thus, a solutions repository would comprise solutions for problems of faults related to a service element” implies that correct solutions will be found regardless of choice of service element/operating platform and internal structure) and where the interfacing comprises translating communications exchanged with the engine between a format capable of being understood by the decision engine and a format capable of being understood by a recipient database of the set of databases (Balakrishnan, [0021], “a solutions repository would comprise solutions for problems of faults related to a service element” means that the solutions must be in formats respectively understood by both the decision engine and the service element/recipient database).  Balakrishnan does not teach the set of sensors, but the combination as described in Claim 1 already incorporates the set of sensors into the Balakrishnan/Potlapally/Rohlfing combination.
	Balakrishnan further does not teach ranking the possible solutions, but Rohlfing teaches this limitation (Rohlfing, [0071], “all the weighted case scores are sorted with the highest ranked first, resulting in a ranking of the cases and their associated solutions”).  It would have been obvious to one of ordinary skill in the art to rank to possible solutions determined in the invention of Balakrishnan.  The motivation to do so is such that “the highest ranked solution is output … to the user output module ....  Alternatively, a collection of the highest ranked solutions may be presented … when an engineer is present with a list of possible solutions, the skills or capabilities of the engineer will affect which solution he decides to try first … solutions that are most applicable to the capabilities of the available elements will be attempted first” (Rohlfing, [0072-0073]) – that is, ranking the solutions allows the user to choose among the best and most appropriate potential solutions. 
Regarding Claim 19, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 18 teaches the computer program product of Claim 18 (and thus the rejection of Claim 18 is incorporated).   Balakrishnan is silent regarding, but Potlapally teaches, determining further, as a function of information stored in the knowledgebase, that the received input identifies a fact capable of influencing a decision made by the decision engine, but which does not affect an efficiency or an accuracy of the set of database; and the processor, in response to the determining further, storing the fact in the knowledgebase (Potlapally, column 12, line 63 – column 13, line 11, “The sensor data is compared, for example to a database of reference sensors data and/or other data.  Metrics are then generated related to a likelihood of anomalous behavior occurring on the resource based on the comparison … The metrics are then compared to one or more criteria; for example, whether any of the percentage values associated with potential anomalous behavior exceeds 80% or other metric or evaluation.  If the criteria is not satisfied, then the sensor data may be stored”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store received sensor information that may not immediately indicate a problem in the database, as does Potlapally.  The motivation to do so is “for future pattern development or evaluation” (Potlapally, column 13, lines 10-11), that is, for learning better responses in the future.
Regarding Claim 20, the Balakrishnan/Potlapally/Rohlfing/Horowitz combination of Claim 18 teaches the computer program product of Claim 18 (and thus the rejection of Claim 18 is incorporated). Balakrishnan further teaches the decision engine of the system communicating to the operational engine instructions for implementing steps of the selected candidate solution; and the operational engine, in response to communicating, directing the set of database-storage devices to execute the steps of the selected candidate solution, where each step comprises performing an operation upon the set of databases necessary to resolve the issue (Balakrishnan, [0011], “the selected solution is then applied to the service element thereby providing a proactive redressal” with [0023], “For solutions that can be automated or directly applied on a target service element, a run-book automation tool cold be used to automate the process” denotes the decision engine instructing the operational engine tool to perform the automated applying of the selected solution). 
Response to Arguments
Applicant’s arguments filed March 24th, 2021 have been fully considered, but are not persuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the previous office action have been fully considered, but are partially unpersuasive (Potlapally teaches relational databases as well as other architectures) and partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record to teach the new limitation where the input is determined as a function of the class of the first database (Horowitz teaches different monitoring functions for different database architectures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Liu et al., “Big Data Architecture for IT Incident Management” specifically teaches that different metrics should be collected from differently-architected servers (Liu, pg. 424, 2nd column, last paragraph, last sentence).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Examiner, Art Unit 2122